Citation Nr: 1134008	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a shell fragment wound scar of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Waco RO in June 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the June 2009 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

This claim was previously remanded by the Board in September 2010 for further evidentiary development.  Specifically, the Board instructed that the Veteran be afforded a VA examination in connection with his claim for a compensable evaluation for his service-connected left knee scar.  The VA Appeals Management Center (AMC) was then to readjudicate the Veteran's claim and, if not granted to the fullest extent, return such to the Board for further appellate proceedings.  In December 2010, the Veteran was provided a VA examination as instructed by the September 2010 Board remand.  As will be discussed below, the Board concludes that this examination is adequate for the purpose of this decision.  The Veteran's claim was readjudicated in a May 2011 supplemental statement of the case (SSOC) and has been returned to the Board.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In September 2010, the Board also denied the Veteran's claim for service connection for residuals of a head injury and partially granted the Veteran's claim for an initial compensable evaluation for a service-connected shell fragment wound scar to the left side of the head.  In a September 2010 rating decision, the AMC assigned a 10 percent evaluation, effective January 12, 2007.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (finding that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

As noted by the Board in the September 2010 decision and by the AMC in a May 2011 memorandum, the issue of entitlement to service connection for a right knee scar has been raised by the record.  Also, the May 2011 memorandum noted that the issue of entitlement to service-connection for a left knee condition has been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board does not have jurisdiction over them.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (noting that the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, these issues are REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected shell fragment wound scar of the left knee
does not result in any functional limitation.  

2.  The competent evidence of record does not show that the Veteran's service-connected shell fragment wound scar of the left knee is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's shell fragment wound scar of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 (2010).

2.  The criteria for referral of the Veteran's service-connected shell fragment wound scar of the left knee for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter dated in April 2007 fully satisfied the duty to notify provisions concerning his claim for an increased evaluation.  The April 2007 letter also notified the Veteran of how VA determines disability ratings and effective dates as per the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), at the time of the initial adjudication of his claim.  As such, there is no error concerning the timing of this notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the April 2007 letter, the Veteran was informed that evidence was needed showing his service-connected left knee scar had increased in severity.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his knee disability and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

In passing, the Board notes the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in which the Court discussed the minimum notice requirements of section § 5103(a) in the context of a claim for an increased evaluation.  However, the Federal Circuit recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nonetheless, the Board observes that the Veteran was provided with Vazquez-compliant notice in a letter dated in May 2008.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran VA examinations in connection with his claim in May 2007, July 2007, November 2007 and December 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee scar since he was last examined.  38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The Board notes that the May 2007, July 2007 and November 2007 VA examination reports are inadequate for the purposes of this decision.  Specifically, as noted in the September 2010 Board remand, the May 2007 VA examination report only addresses a scar on the Veteran's right knee rather than his left knee.  Further, although the July 2007 and November 2007 VA examination reports mention that the Veteran has a scar on his left knee, the scar is not discussed with the specificity necessary satisfy the AMIE worksheet or to adjudicate the Veteran's claim.  As such, the Board finds that these VA examinations are inadequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

By contrast, the December 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The December 2007 VA examiner reviewed the Veteran's VA claims file, physically examined the Veteran and recorded objective findings as well as the Veteran's subjective complaints.  See the December 2010 VA examination report.  Accordingly, the Board concludes that the December 2010 VA examination is adequate for the purposes of this decision.  See Barr, supra; see also 38 C.F.R. § 4.2 (2010).  Indeed, neither the Veteran nor his representative has contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased evaluations - in general

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

The Veteran essentially contends that his shell fragment wound scar of the left knee is more disabling than contemplated by the current noncompensable evaluation.  Specifically, the Veteran contends that his left knee scar limits his ability to "function normally."  See the Veteran's September 2007 statement.  

The Veteran's scar has been evaluated under Diagnostic Code 7805.  The applicable rating criteria for skin disorders, to include scars, are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim for an increased evaluation in January 2007.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.  

Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under another appropriate diagnostic code.

When the schedule does not provide a zero percent evaluation in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Review of the scar codes shows that Diagnostic Code 7800 is inapplicable to the present appeal, as the Veteran's scar is not on his head, face or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2010). Additionally, the Veteran's scar is not deep, painful or unstable, and does not cover an area of 144 square inches or greater, so Diagnostic Codes 7801 - 7804 are not applicable to the Veteran's claim.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2010).  Therefore, the Board will continue to evaluate the Veteran's service-connected left knee scar under the catch- all scar code, Diagnostic Code 7805, which provides that scars be rated commensurate with the limitation of motion of the affected body part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

The December 2007 VA examination report noted there was a well-healed superficial scar on the anterior aspect of the Veteran's superior left patella which  measured 1.2 cm x 0.5 cm.  The scar was not painful on examination.  Additionally, there were no skin breakdowns, or underlying soft tissue damage.  There was no redness, inflammation, edema, keloid formation, or adherence to the underlying tissue.  The contour of the scar was not elevated, depressed, hypopigmented, hyperpigmented, indurated, or inflexible.  Also, there was no abnormal texture or underlying soft tissue loss.  The examiner noted that the scar caused no limitation of motion or other limitation of function.  He further indicated that there were no complications from the scar, and the Veteran's complaints of left knee swelling were related to his nonservice-connected degenerative arthritis of the left knee rather than the service-connected scar.  The diagnosis was scar, residual of shrapnel wound in the left knee.  

As the above-cited evidence indicates, the Veteran's left knee scar is completely asymptomatic and causes no disabling effects, to include limitation of motion.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7805 for any time during the applicable appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his shell fragment wound scar of the left knee.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and swelling; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the VA examination.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Indeed, during the December 2010 VA examination, the Veteran indicated that he had no problems with his left knee scar itself but rather with knee joint pain, unrelated to the scar. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular and TDIU Considerations

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran's representative asserts that the schedular criteria are inadequate for evaluating the Veteran's service-connected scar disability decided herein.  The Board disagrees.  As fully detailed above, higher evaluations are available where specific criteria are met.  The Veteran does not meet the schedular criteria for higher evaluations.  It does not appear that the Veteran has "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his shell fragment wound scar of the left knee renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable evaluation for a shell fragment wound scar of the left knee is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


